Exhibit 10.1

TRANSITION AND RETIREMENT AGREEMENT

MKS Instruments, Inc., a Massachusetts corporation (the “Company”), and John R.
Abrams of Lowell, MA (“Employee”) (collectively, the “Parties”) agree, effective
May 9, 2018, as follows:

WHEREAS, Employee is currently employed by the Company as the Senior Vice
President of Global Sales and is a party to an employment agreement with the
Company effective August 1, 2016 (the “2016 Employment Agreement”);

WHEREAS, Employee has informed the Company that he wishes to retire on
February 28, 2019 (the “Retirement Date”);

WHEREAS, the Company desires to retain Employee in order to facilitate the
orderly transition of his duties, and Employee has agreed to continue his
employment and provide transition assistance to the Company for a period of time
until his Retirement Date on the terms described below; and

WHEREAS, Employee and the Company desire to enter into this Transition and
Retirement Agreement (the “Transition and Retirement Agreement” or “Agreement”),
effective as of the date set forth above, which Transition and Retirement
Agreement shall supersede and replace the 2016 Employment Agreement between the
Parties, except as noted in Section 12 of this Agreement;

NOW, THEREFORE, the Parties agree as follows:

1. Employment. The Company will continue to employ Employee and Employee will
serve on an at-will basis, subject to the terms and conditions set forth below.
Employee will continue to perform his regular duties as Senior Vice President of
Global Sales for such period as shall be requested by the Chief Executive
Officer of the Company (“CEO”). At the request of the CEO, Employee shall
transition to Advisor, in which capacity he shall provide transition assistance
duties that include, but are not limited to, transitioning his responsibilities
for key customers and his other duties to the Company’s designee. Employee’s
employment with the Company will end on the Retirement Date. Employee agrees to
continue to comply with the Company’s policies at all times while Employee
remains an employee of the Company, as well as thereafter as set forth in this
Agreement.

2. Confidential Information Agreement. The MKS Instruments, Inc. Confidential
Information, Intellectual Property and Non-Solicitation Agreement (the
“Confidential Information Agreement”) dated July 29, 2016 shall remain in effect
for the remainder of Employee’s employment with the Company and after the
Employee’s employment ends as set forth in the Confidential Information
Agreement.



--------------------------------------------------------------------------------

3. Duty to The Company. While employed by the Company, Employee: (a) will devote
his or her full working time (to the extent requested by the CEO), and will
devote his best efforts, to performing his duties hereunder and in promoting the
business of the Company; and (b) will not (without the prior, express, written
consent of the CEO) engage in any other business activity (whether or not for
gain). Notwithstanding the previous sentence, this Transition and Retirement
Agreement does not prohibit Employee from managing his or her personal
investments or engaging in charitable and unpaid professional activities
(including serving on charitable and professional boards), so long as doing so
does not materially interfere with Employee’s work for the Company or violate
Section 7 of this Agreement.

4. Compensation.

(a) Base Salary. The Company will pay Employee a base salary at the rate of
$394,000 per year (the “Base Salary”), in accordance with the Company’s normal
payroll practices. The Company may review and adjust the amount of the Base
Salary from time to time in its sole discretion. The parties intend that, if
Employee’s role as Advisor results in a significant reduction in his hours of
service to the Company, Executive’s Base Salary will be adjusted on a pro rata
basis (but not below 50%) to reflect such reduction in hours.

(b) Incentive Compensation Plan. Prior to becoming an Advisor, Employee will be
entitled to participate in the Company’s Annual Corporate Management/Key
Employee Bonus Plan, to the extent applicable to Employee’s position. Upon
becoming an Advisor, Employee will no longer participate in the Company’s Annual
Corporate Management/Key Employee Bonus Plan.

(c) Stock Incentive Plan. Employee will not be eligible for new equity awards
under the Company’s 2014 Stock Incentive Plan.

(d) Benefits. While employed by the Company (including while serving as an
Advisor), Employee will continue to be eligible to receive the employment
benefits that he is currently receiving unless otherwise stated in this
Transition and Retirement Agreement. Employee’s participation in the Company’s
generally available employee benefit plans, which currently include medical,
dental, vision, life, accidental death and dismemberment, short-term disability
and long-term disability insurance, a 401(k) savings plan and an employee stock
purchase plan, is subject to the terms and conditions of each plan.

(e) Paid Time Off. Employee will be eligible for 18 days of paid vacation per
year, plus paid sick time and holidays, all subject to the terms and conditions
of the Company’s policies.

(f) Expenses. For the remainder of his employment, the Company will reimburse
Employee for expenses Employee reasonably incurs in performing his or her
duties, to the extent provided in the Company’s expense reimbursement policies.
Reimbursement of expenses in one tax year will not affect reimbursement of
expenses in any other tax year.

 

2



--------------------------------------------------------------------------------

(g) Retention Payment. If (i) Employee retires on his Retirement Date and has
complied with all of Employee’s obligations under this Transition and Retirement
Agreement and the Confidential Information Agreement throughout the term of this
Agreement, and (ii) Employee executes, provides to the Company within 45 days
after the Retirement Date and does not thereafter revoke or attempt to revoke, a
general release of claims in a form satisfactory to the Company (“General
Release”), the Company shall make a single lump sum retention award payment to
Employee equal to $830,000 (the “Retention Payment”) within 60 days after the
Retirement Date.

5. End of Employment. Either Employee or the Company may end the employment
relationship at any time, for any reason, with or without notice or cause. The
employment relationship will end automatically and immediately upon the earliest
of the Retirement Date or Employee’s death or entitlement to long-term
disability benefits under the Company’s long-term disability program. The date
on which Employee’s employment ends for any reason is referred to in this
Agreement as the “Employment End Date.” If Employee resigns prior to the
Retirement Date or the Company terminates Employee’s employment, the Company
will (in either case) have the right at any time and for any reason in its sole
discretion to decide the Employment End Date. In no event will the Company’s
deciding the Employment End Date following Employee’s notice of resignation
prior to the Retirement Date be considered a resignation and not a notice of
termination by the Company of Employee’s employment.

6. Company Obligations Upon End of Employment. When the employment relationship
ends, the Company will have no obligation to pay or provide Employee at any time
any compensation, payment or benefit of any kind, except as expressly provided
in Sections 6(a) and (b) below.

(a) Minimum Obligations. When the employment relationship ends, no matter how it
ends: (i) the Company will pay Employee any unpaid Base Salary through the
Employment End Date; (ii) Employee will be entitled to accrued, vested benefits
under the Company’s benefit plans and programs to the extent provided in
Section 4(d); (iii) the Company will pay Employee for any accrued but unused
vacation; and (iv) the Company will reimburse Employee for any unreimbursed
expenses incurred through the Employment End Date to the extent provided in
Section 4 (f).

(b) Certain Terminations by Company Prior to Retirement Date. In addition to the
minimum obligations set forth in paragraph (a) above, the Company shall make a
single lump sum payment to Employee equal to the Retention Payment that would
otherwise apply under Section 4(g) above within 60 days after the Employment End
Date, if and only if all of the following conditions are satisfied: (i) The
Company terminates Employee’s employment without “Cause” (as defined below)
prior to the Retirement Date and the Retention Payment in Section 4(g) does not
apply; (ii) Employee has not resigned or provided notice of resignation prior to
the Retirement Date, and has not died or become disabled as defined in
Section 216(i)(1) of the U.S. Social Security Act; (iii) Employee has complied
with and continues to comply with all of Employee’s obligations under this
Transition and Retirement Agreement and the Confidential Information Agreement;
and (iv) Employee executes, provides to the Company within 45 days after the
Employment End Date and does not thereafter revoke or attempt to revoke, a
General Release. The Company’s good-faith determination that one or more of the
conditions listed above has not been satisfied will be binding and conclusive.

 

3



--------------------------------------------------------------------------------

(c) “Cause.” “Cause” to terminate Employee’s employment will exist if Employee:

(i) commits a felony or engages in fraud, misappropriation or embezzlement;

(ii) knowingly fails or refuses to perform Employee’s duties in a material way
and, to the extent that the Company determines such failure or refusal can
reasonably be cured, fails or refuses to effect a cure within 10 days after the
Company notifies Employee in writing of the failure or refusal;

(iii) knowingly causes, or knowingly creates a serious risk of causing, material
harm to the Company’s business or reputation; or

(iv) breaches, in a material way, this Transition and Retirement Agreement, the
Confidential Information Agreement or any other agreement between Employee and
the Company, and, to the extent that the Company determines such breach can
reasonably be cured, fails or refuses to effect a cure within 10 days after the
Company notifies Employee in writing of the breach.

7. Non-Competition.

(a) During Employee’s MKS Employment (as defined below) and for 12 months
immediately thereafter (together, the “Non-Compete Period”), Employee will not
engage in or otherwise carry on, directly or indirectly anywhere in the world
(as principal, agent, employee, employer, investor, shareholder (except for
holdings of no greater than 1% of the total outstanding shares in a
publicly-traded company), consultant, partner, member, manager, financier or in
any other individual or representative capacity of any kind whatsoever), any
Competitive Activity (as defined below).

(b) “MKS Employment” means the period beginning on the first day that Employee
is employed by the Company and ending on the first day on which Employee is no
longer employed by any MKS Entity (as defined below).

(c) “MKS Entity” means (i) the Company; (ii) any current or future parent,
subsidiary or affiliate of the Company; or (iii) any successor or assign of
(i) or (ii).

(d) “Competitive Activity” means business or activity competitive with an MKS
Entity but only to the extent that business or activity is related to, similar
to or competitive with the activities of the business unit(s), division(s),
laborator(y)(ies), facilit(y)(ies) and other operational unit(s) in or for which
Employee performed work for an MKS Entity or about which Employee acquired
Proprietary Information (as defined in the Confidential Information Agreement).

 

4



--------------------------------------------------------------------------------

(e) The Non-Compete Period will be extended for any period during which Employee
is in breach of this Transition and Retirement Agreement or the Confidential
Information Agreement.

(f) If any court of competent jurisdiction determines that this Section 7 is
unenforceable because the Non-Compete Period is too long or because Competitive
Activity includes too great a range of activities or too wide a geographic
scope, the parties agree that this Section 7 should be interpreted to extend
only over the maximum period of time or range of activities or geographic scope
as to which it may be enforceable.

(g) The post-employment restrictions on Employee’s conduct contained in this
Transition and Retirement Agreement and in the Confidential Information
Agreement: (i) will continue to apply even if Employee’s duties, title,
compensation, location or other terms or conditions of employment change, and
even if such change or changes are material; and (ii) will apply regardless of
how or why Employee’s employment ends.

(h) The Company and Employee agree that violation by Employee of any of the
provisions of this Section 7 of this Transition and Retirement Agreement would
cause the Company irreparable harm beyond what could reasonably or adequately be
compensated in damages, and that the Company would therefore be entitled (in
addition to the Company’s other remedies) to an injunction, declaratory judgment
or restraining order against any such violation or threatened violation.

8. Code Section 409A Compliance.

(a) Where this Transition and Retirement Agreement refers to Employee’s
termination of employment for purposes of receiving any payment, whether such a
termination has occurred will be determined in accordance with Section 409A of
the Internal Revenue Code (the “Code”) and Treasury Regulation
Section 1.409A-1(h) (or any successor provisions) to the extent required by law.

(b) To the extent that benefits under this Agreement are contingent upon
Employee providing a General Release, Employee will sign and return the General
Release within the reasonable time period designated by the Company, which will
not be more than 45 days. If the period for Employee to review a General Release
plus any revocation period crosses calendar years, payments contingent upon the
Release will be made in the later calendar year. Any payments contingent upon
the General Release that would otherwise be made during the period for review
and revocation of the General Release will be made, provided that the General
Release is timely executed and returned to the Company and not revoked, on the
first scheduled payment date after such period ends. Each payment in respect of
Employee’s termination of employment under Section 6 of the Transition and
Retirement Agreement is designated as a separate payment for Section 409A
purposes.

 

5



--------------------------------------------------------------------------------

(c) If Employee is designated as a “Specified Employee” within the meaning of
Code Section 409A (while the Company is publicly traded), any deferred
compensation payment subject to Section 409A to be made during the six-month
period following Employee’s termination of employment will be withheld and the
amount of the payments withheld will be paid in a lump sum, without interest,
during the seventh month after Employee’s termination; provided, however, that
if Employee dies prior to the expiration of such six month period, payment to
Employee’s beneficiary will be made as soon as reasonably practicable following
Employee’s death. The Company will identify in writing delivered to Employee any
payments it reasonably determines are subject to delay under this Section 8(c).
In no event will the Company have any liability or obligation with respect to
taxes for which Employee may become liable as a result of the application of
Code Section 409A.

9. Withholding. The Company will deduct from the amounts payable to Employee
pursuant to this Transition and Retirement Agreement all withholding amounts and
deductions required by law or authorized by Employee.

10. Changes to Plans and Policies. Nothing in this Transition and Retirement
Agreement will: (a) require the Company or its affiliates to establish, maintain
or continue any incentive compensation plan, stock incentive plan or other
benefit plan, policy or arrangement; (b) restrict the right of the Company or
any of its affiliates to amend, modify or terminate any such plan, policy or
arrangement; (c) entitle Employee to participate in any such plan policy or
arrangement at any specified level (or at all) in any year; or (d) prevent any
future change to any such plan, policy or arrangement from applying to Employee
in accordance with the terms of the change.

11. Assignment. The rights and obligations of the Company under this Transition
and Retirement Agreement will inure to the benefit of, and be binding upon, the
Company’s successors and assigns. The rights and obligations of Employee under
this Transition and Retirement Agreement will inure to the benefit of, and will
be binding upon, Employee’s heirs, executors and legal representatives. Employee
may not delegate or assign any obligations under this Transition and Retirement
Agreement.

12. Entire Agreement and Severability. This Transition and Retirement Agreement
supersedes and replaces any and all other agreements, either oral or in writing,
between Employee and the Company with respect to the Company’s employment of
Employee (including the Employment Agreement between the Company and the
Employee that became effective on August 1, 2016), with the exception of (i) the
Confidential Information Agreement, which remains in effect as set forth in
Section 3 above; and (ii) the Restricted Stock Unit Agreements under the
Company’s 2014 Stock Incentive Plan, entered into by Employee on each of
February 15, 2016, February 15, 2017, and February 15, 2018 (collectively, the
“RSU Agreements”), awards under which shall vest or be forfeited in accordance
with the terms of such respective agreements. This Transition and Retirement
Agreement, the Confidential Information Agreement and

 

6



--------------------------------------------------------------------------------

the RSU Agreements contain all of the covenants and agreements between the
parties with respect to such employment. Neither party is entering into this
Transition and Retirement Agreement on the basis of any representation,
inducement, promise or agreement, oral or otherwise, by any party, or by any one
acting on behalf of any party, which is not stated herein. Any modification of
this Agreement will be effective only if it is in writing and signed by both
Parties. If any provision in this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions will
nevertheless continue in full force and effect without being impaired or
invalidated in any way.

13. Miscellaneous. This Transition and Retirement Agreement and the rights and
obligations of the parties hereunder will be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts, excluding (but
only to the extent permitted by law) its conflict of laws and choice of law
rules. The Parties agree that service of any process, summons, notice or
document by U.S. certified mail or overnight delivery by a generally recognized
commercial courier service to Employee’s last known address (or any mode of
service recognized to be effective by applicable law) will be effective service
of process for any action, suit or proceeding brought against Employee. The
failure of either party hereto to enforce any right under this Agreement will
not be considered a waiver of that right, or of damages caused thereby, or of
any other rights under this Agreement.

14. Assistance. Employee promises to assist the Company with any investigation
or legal claim relating to his employment by making himself available upon
reasonable notice for interviews or testimony. If Employee’s cooperation
requires him to incur expenses, the Company will provide reimbursement if
Employee provides appropriate documentation of the expenses.

15. Arbitration and Waiver of Jury Trial.

(a) Any “Legal Dispute” (as defined below) between Employee and any MKS Entity
(or between Employee and any employee or agent of any MKS Entity, to the extent
directly or indirectly arising from or relating in any way to Employee’s
employment with or separation from the Company) will be resolved by final and
binding arbitration. Notwithstanding the foregoing sentence, the Company may, in
its sole discretion, obtain preliminary injunctive relief enforcing the
provisions of the Confidential Information Agreement or Section 7 of this
Transition and Retirement Agreement from any court of competent jurisdiction.

(b) “Legal Dispute” means a dispute about legal rights or legal obligations,
including but not limited to any rights or obligations arising under this
Transition and Retirement Agreement; the Confidential Information Agreement; any
other agreement; any applicable legal or equitable doctrine; any applicable
common law theory; or any applicable federal, state or local, statute,
regulation or other legal requirement.

 

7



--------------------------------------------------------------------------------

(c) The arbitration will be held in the Commonwealth of Massachusetts. It will
be conducted in accordance with the then-prevailing Employment Arbitration Rules
of the American Arbitration Association.

(d) Notwithstanding any other provision of this Transition and Retirement
Agreement or any other agreement or of any arbitration rules, no Legal Dispute
involving any MKS Entity may be included in any class or collective arbitration
or any other class or collective proceeding. The exclusive method for resolving
any such Legal Dispute will be arbitration on an individual basis.

(e) Any issues about whether a dispute is subject to arbitration will be
determined by a court of competent jurisdiction and not by an arbitrator. Any
issues about the meaning or enforceability of Section 15(d) will be decided by a
court of competent jurisdiction and not by an arbitrator.

(f) The Company, Employee and the arbitrator will treat all aspects of the
arbitration proceedings, including without limitation, discovery, testimony and
other evidence, briefs and the award, as strictly confidential, except that the
arbitration award may be disclosed to the extent necessary to enforce the award,
the provisions of the Confidential Information Agreement or the provisions of
this Transition and Retirement Agreement.

(g) Employee and the Company understand and acknowledge that by agreeing to
arbitrate the disputes covered by this Section 15, they are waiving the right to
resolve those disputes in court and waiving any right to a jury trial with
respect to those disputes.

16. Knowing and Voluntary Agreement. Employee acknowledges that this Transition
and Retirement Agreement was provided to Employee at least 7 days before its
effective date. Employee understands that Employee has the right to consult
counsel before signing this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed, in the Commonwealth of
Massachusetts, this Transition and Retirement Agreement as a sealed instrument,
all as of the day, month and year first written above.

 

MKS INSTRUMENTS, INC.    By: /s/ Catherine
Langtry                                                     Dated: May 9, 2018
Name: Catherine Langtry    Title: Senior Vice President, Global Human Resources
  

 

8



--------------------------------------------------------------------------------

/s/ John R. Abrams                                                     Dated:
May 9, 2018 JOHN R. ABRAMS, EMPLOYEE   

 

9